DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to communication filed on 05/24/2022.
	Claims 1, 6, 8, and 19 have been amended. Claims 2, 4, and 9-14 have been cancelled.
	Claims 1, 3, 5-8, and 15-20 are presented for examination. 

Drawings
The drawings are objected to because the figures are grayscale photographic illustrations rather than black or white line drawings (See 37 C.F.R. 1.84 (a)(1), (b)(1), (L), (m)). The drawings contain grayscale, which causes image degradation in the USPTO filing system. Only black or white color values should be used. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wall, door and item of furniture in claims 15 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claim 1, recites “wherein the devices attaches to one of a moving object, and a stationary object”. The is a a combination claim of the devices with a moving/stationary object which contradicts the preamble. It is suggest that the claim is amended to read that the device is “configured to” attached to one of… in order to only claim the devices.
Claim 3 recites the limitation “wherein the device is continuous”. It is unclear what is meant by a device being “continuous”. Examiner is interpreting a “continuous” device to be one that is “solid” which is mentioned later within the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-8, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over “UGREEN Door Stopper Wall Protector Door Bumper Knob Shield Handle Guard Self Adhesive for Bedroom, Kitchen, Office, White 2 Pack”. See attached Amazon listing document, hereinafter "Amazon 2" in view of "Pack of 100 Cabinet Door Bumpers - 1/2” Diameter Clear Adhesive Pads for Drawers, Glass Tops, Cutting Boards, Picture Frames, Small Furniture" hereinafter "Amazon 3”.

With regard to claim 1, Amazon 2 teaches 
A shock-absorbent (see “About this item” header paragraph 3) surface protection device (i.e. UGREEN Door Stopper Wall Protector) (title), comprising: 	a semi-spherical shape, 
a flat underside, and 
a flattened area at a topmost point of the device (See UGREEN image 1), 	wherein the device attaches to one of a moving object and a stationary object. (i.e. Self Adhesive) (title).
wherein the device absorbs shock (see “About this item” header paragraph 3) and sound (see “About this item” header paragraph 3) associated with the moving object (for example a door, see image 2) making contact with the stationary object (for example a wall, see image 2).

Amazon 2 discloses that the device is made out of a soft foam material and does not teach that it is made of a gelatinous synthetic material. 

Nevertheless, Amazon 3 discloses a similar type door stopper that uses self-adhesive to attach to moving and/or stationary objects and is made out of “Polyurethane” (See “About this item”, Bullet 1), which is a gelatinous synthetic material. (Note: application’s specification paragraph 0020 discloses polyurethane as a suitable gelatinous synthetic polymer).  

It would have been obvious to a person ordinarily skilled in the art at the time of filing of applicant’s invention to have modified Amazon 2 such that the stopper was made of Polyurethane as taught by Amazon 3, as such a modification would have amounted to the simple substitution of one known door stopper material for another to achieve a predictable result.


With regard to claim 3, as best understood, Amazon 2 further teaches
the device is continuous and solid. (see image 1 and 5)

When combined with Polyurethane material of Amazon 3, Amazon 2 will still be continuous and solid, like what is shown in figures 1 and 4 of Amazon 3. 

With regard to claim 5, Amazon 2 further teaches 
the underside of the device is coated with adhesive material (see image 4 and title “self adhesive”)

With regard to claim 6, Amazon 2 further teaches 
the device attaches via the flat underside (see image 4) to the one of the moving object and the stationary object. (i.e. Self Adhesive) (title).

With regard to claim 7, Amazon 2 further teaches 
the shock-absorbency of the device further absorbs noise associated with the contact of the objects. (i.e. paragraph 3) (“About this item” header).

With regard to claim 8, Amazon 2 does not disclose that the device is made of clear material
Nevertheless, Amazon 3 discloses a door stopper that is made of polyurethane which is “Transparent or Clear”. (See Bullet 3). 
It would have been obvious to a person ordinarily skilled in the art at the time of filing of applicant’s invention to have modified Amazon 2 by making the device transparent, as taught by Amazon 3, as such a modification would provide a “non-intrusive way to add protection without compromising your interior design or look of a room” (Amazon 3, Bullet 7).


With regard to claim 15, Amazon 2 teaches 
A shock-absorbent (see “About this item” header paragraph 3) surface protection device (i.e. UGREEN Door Stopper Wall Protector) (title), comprising:
 	 
a flattened area at a topmost point of the device (See image 1), 	wherein the device attaches to one of a moving object and a stationary object. (i.e. Self Adhesive) (title).
wherein the device absorbs shock (see “About this item” header paragraph 3) and sound (see “About this item” header paragraph 3) associated with the moving object (for example a door, see image 2) making contact with the stationary object (for example a wall, see image 2).

Amazon 2 discloses that the device is made out of a soft foam material and does not teach that it is made of a gelatinous synthetic material. 

Nevertheless, Amazon 3 discloses a similar type door stopper that uses self-adhesive to attach to moving and/or stationary objects and is made out of “Polyurethane” (See “About this item”, Bullet 1), which is a gelatinous synthetic material. (Note: application’s specification paragraph 0020 discloses polyurethane as a suitable gelatinous synthetic polymer).  

It would have been obvious to a person ordinarily skilled in the art at the time of filing of applicant’s invention to have modified Amazon 2 such that the stopper was made of Polyurethane as taught by Amazon 3, as such a modification would have amounted to the simple substitution of one known door stopper material for another to achieve a predictable result.

With regard to claim 16, Amazon 2 further teaches: 
attaching is accomplished via adhesive. (See image 4).

With regard to claim 17, Amazon 2 teaches: 
the second surface is one of a wall, a door, and an item of furniture. (See image 3).

With regard to claim 18, Amazon 2 further teaches: 
the device exhibiting a flat underside coated with an adhesive material. (See image 4).

With regard to claim 19, Amazon 2 further teaches:
attaching the flat underside (see image 4) to the one of the moving object and the stationary object. (See image 4).

With regard to claim 20, Amazon 2 does not disclose that the first surface comprises “a bottom surface of a object” wherein “the object is placed on the second surface, and wherein the device protects the second surface” 

Nevertheless, Amazon 3 discloses a door stopper that can “stick onto the bottoms, doors, legs, backs on furniture…” that protect both the first surface and second surface due to its gelatinous synthetic material (See Bullet 7).
It would have been obvious to a person ordinarily skilled in the art at the time of filing of applicant’s invention to have modified Amazon 2, by attaching it to the second surface, to provide protection for the second surface, as shown by Amazon 3, in order to “add protection” to a multitude of different types of furniture/objects.

Response to Arguments
The objection to the drawings has been maintained because the applicant will be amending the drawings upon an indication of allowable subject matter. 

The applicant has amended claim 8 to overcome the 112b rejection on the claim. A new 112b rejection has been added to claim 3 regarding the use of the word “continuous”.

The applicant has cancelled claims 9-11 and 13 thus resulting in the withdrawal of the 102 rejections.


With respect to applicant’s argument regarding Amazon 2 not being made of a gelatinous synthetic material, the examiner would like to point out that Amazon 2 was not cited to disclose the gelatinous synthetic material, instead Amazon 3 was the reference cited to teach the gelatinous synthetic material. Amazon 3 is made of “Polyurethane” (See Bullet 1), which is a gelatinous synthetic material. It is noted that in the application’s specification paragraph 0020, applicant discloses polyurethane as a suitable gelatinous synthetic polymer, which is equivalent to the claimed gelatinous synthetic material.

With respect to applicants argument regarding Amazon 3 not having a flattened area at the topmost point of the object, the examiner would like to point out that Amazon 3 was not cited to teach this limitation. Instead Amazon 2 was the reference cited to teach the flattened area at a topmost point of the object, as shown by “image 1” as shown below.


    PNG
    media_image1.png
    309
    514
    media_image1.png
    Greyscale


With respect to applicant’s arguments pertaining to ”any combination of Amazon 2 and Amazon 3 would amount hindsight reasoning using applicants claims as a roadmap to arrive at the claimed invention, which is improper”. Examiner would like to point out that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is further noted that it has been held that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (MPEP 2144.07).

With respect to applicants’ arguments regarding the affidavit, the examiner would like to point out that the affidavit was reviewed, but it was determined to be insufficient because it refers only to the system described in the application and not to the individual claims of the application. As such the declaration does not show that the objective evidence of nonobviousness is commensurate in scope with the claims. In view of the foregoing, when all the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. (See MPEP § 716)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637